Citation Nr: 0431280	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  95-37 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for urinary tract 
tuberculosis with residuals of a ureteroneocystostomy, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1960 to 
April 1964, and from June 1964 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 1995 and April 1996 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  This case was 
remanded by the Board in May 1998, December 1998, June 2003, 
and March 2004.  It was most recently returned to the Board 
in September 2004.

In October 2000, while the case was in remand status, the 
veteran submitted a statement requesting assignment of a 20 
percent disability rating for his service-connected urinary 
tract tuberculosis, with residuals of a ureteroneocystostomy.  
At that time, the disability was evaluated as 10 percent 
disabling.  In a November 2000 rating decision, the RO 
granted a 20 percent rating.  In a March 2002 supplemental 
statement of the case, the RO informed the veteran that the 
issue of entitlement to an increased rating for urinary tract 
tuberculosis, with residuals of a ureteroneocystostomy, was 
no longer on appeal in light of the November 2000 rating 
decision, but then proceeded to inform the veteran that the 
assignment of a 20 percent evaluation constituted only a 
partial grant of the benefit sought on appeal.  In November 
2002 the veteran's representative listed the increased rating 
issue as being on appeal.

Applicable law mandates that when a veteran seeks an 
increased rating it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  In the instant case, the 
veteran never withdrew his appeal with respect to entitlement 
to an increased rating for urinary tract tuberculosis, with 
residuals of a ureteroneocystostomy.  Moreover, the Board 
notes that the RO's November 2002 explanation as to the 
status of his appeal of the increased rating issue is 
potentially misleading.  Additionally, the veteran's 
representative thereafter indicated that the increased rating 
issue remained on appeal.  

Finally, when this case was last before the Board an 
additional issue, service connection for defective hearing, 
was granted.  The Board notes that the RO has awarded the 
veteran a 20 percent rating for defective hearing in a rating 
decision dated in March 2004, which the record indicates has 
not been appealed.  In light of the above, the Board 
concludes that the sole issue properly before the Board is as 
listed on the title page of this action.


FINDINGS OF FACT

The veteran does not have reduced renal function as shown by 
constant albuminuria, edema, hyaline and granular casts, or 
red blood cells; there is no decrease in kidney function, or 
generalized poor health, lethargy, weakness, or anorexia; 
there is no urinary frequency or voiding dysfunction 
secondary to his urinary tuberculosis; he does not have 
recurrent symptomatic urinary tract infections related to his 
service-connected urinary tract tuberculosis.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating for 
urinary tract tuberculosis, with residuals of a 
ureteroneocystostomy, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.115a, 4.115b (Diagnostic Code 7502) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board remanded the claim in May 1998 in order to have the 
veteran scheduled for a genitourinary examination to identify 
and describe all current symptomatology attributable to the 
condition.  When he was subsequently examined in June 1998, 
the examiner did not identify the current symptomatology 
associated with the service-connected disorder, particularly 
in light of the development in the veteran of a Mycobacterium 
avium complex.  (The Board notes in passing that service 
connection for Mycobacterium avium complex and associated 
lung disability was granted in September 2000.)  In the 
December 1998 remand, the Board again requested that the RO 
schedule the veteran for a genitourinary examination, and 
specifically requested that the examination include the 
following tests:  urinalysis, urine culture and sensitivity, 
and urine for acid-fast bacilli (AFB), as was suggested by an 
October 1997 VA examiner.  

The veteran thereafter was examined by VA in June 1999, at 
which time the examiner concluded only that the veteran had 
"a history of tuberculosis of the lung and kidney with 
recurrence in 1996 for which he is being further evaluated at 
this time."  The examination did not include the tests 
requested by the Board in the December 1998 remand.  In an 
addendum prepared in May 2000, the examiner concluded that 
the veteran's urinary frequency symptoms were secondary to 
his service-connected urinary tract tuberculosis, with 
residuals of a ureteroneocystostomy, but that the etiology of 
his reported flank pain remained obscure.  (VA treatment 
records on file show that urinalyses were performed in 
February 2000 and August 2000 for treatment purposes.)

In order to obtain medical evidence sufficient to adjudicate 
the veteran's claim, the Board scheduled the veteran for a VA 
examination in March 2003, at which time the examiner 
diagnosed the veteran with a history of urinary tuberculosis 
and noted that the veteran reported no history of renal 
deterioration or insufficiency.  The examiner also diagnosed 
lower urinary tract symptoms which he concluded were likely 
secondary to benign prostatic hypertrophy.  He lastly 
clarified that the veteran's voiding complaints were not due 
to service-connected disability.  There is no indication that 
the examiner ordered urine testing, although he indicated 
that it might be helpful to review the most recent 
creatinine, urinalysis and intravenous pyelogram studies.  
Curiously, he indicated that "lab values [were] reviewed."

In the remand of June 2003 the Board once again required, 
inter alia, that urine testing be a part of the examiner's 
evaluation.  While the examiner answered all the questions 
posed, without the benefit of current diagnostic urine 
testing the answers to some of the questions were incomplete.  
The examiner commented that he did not have the veteran's 
urinalysis for the examination, and concluded his note with 
the comment that it might be reasonable to send the examiner 
the most recent urinalysis so that he could actually confirm 
that the veteran was not having persistent albuminuria, 
casts, or red blood cells in his urine.  There is an addendum 
immediately following the examiners note stating "labs 
reviewed," but there is no indication as to which labs were 
reviewed, when they were reviewed, and what, if any, findings 
were made based on such a review.  

As indicated above, as of early 2004, none of the VA 
examinations conducted in connection with the instant claim 
have included the testing recommended by the October 1997 
examiner and requested by the Board on subsequent remands.  
All of the examiners have suggested that urine testing would 
be helpful, but none of them has ordered testing and included 
an analysis of the results in their examination report.  The 
Board pointed out that urinalysis, urine culture and 
sensitivity, and urine for acid-fast bacilli (AFB) testing 
appeared to be relevant to the proper evaluation of the 
veteran's disability.  In light of the above, the Board was 
of the opinion that further genitourinary examination of the 
veteran was warranted, and the Board again remanded for such 
an examination.

The veteran was examined in April 2004 at the VA Medical 
Center (VAMC) in Charleston, South Carolina by a physician 
who has seen the veteran in the past.  On remand, the 
examiner was to conduct all indicated tests, including 
urinalysis, urine culture and sensitivity, and urine for 
acid-fast bacilli (AFB).  The record does not show any 
laboratory tests ordered specifically for this examination; 
however, outpatient treatment records from VAMC Charleston 
contain recent laboratory results from September and December 
2003.  The examiner noted that he had reviewed the veteran's 
laboratory studies.  Because the examiner was able to 
completely answer all of the specific questions asked in the 
remand, including those requiring reference to laboratory 
results, the Board defers to the examiner's professional 
medical judgment that additional tests apparently were not 
indicated.  Consequently, the Board is satisfied that the 
examination was in compliance with the remand orders of the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Review of the veteran's laboratory studies found that his 
urine was essentially clear.  His creatinine was 1.0, and all 
his serum studies were normal.  The following examiner's 
responses were provided in response to the specific questions 
asked in the Remand:  A) There is no evidence in the 
laboratory results that the veteran has constant albuminuria, 
edema, hyaline and granular casts or red blood cells; B) 
There is no evidence of decrease in kidney function; C) There 
is no generalized poor health, lethargy, weakness, anorexia, 
etc. that directly relates to the veteran's genitourinary 
tuberculosis; D) There is no evidence of renal dysfunction 
requiring dialysis; E) While the patient may have experienced 
urinary frequency with daytime voiding, or awakening a night 
five or more times to void, the examiner's opinion is that 
this was not secondary to the veteran's urinary tract 
tuberculosis; F) Any voiding dysfunction exhibited by the 
veteran was not, in the examiner's opinion, secondary to the 
veteran's urinary tract tuberculosis; and G) Since the 1960s 
the veteran has had only one urinary tract infection, and the 
examiner was uncertain whether or not this had anything to do 
with the veteran's urinary tract tuberculosis.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's urinary tract tuberculosis, with residuals of a 
ureteroneocystostomy, may be rated as nephritis, chronic, 
Diagnostic Code 7502.  38 C.F.R. § 4.115b (Diagnostic Code 
7502).  Diagnostic Code 7502, in turn, is rated by analogy to 
the criteria for renal dysfunction.  38 C.F.R. § 4.115a.  
Under renal dysfunction, a 100 percent evaluation is for 
application when the veteran requires regular dialysis, or 
precluding more than sedentary activity from one of the 
following:  persistent edema and albuminuria; or, BUN more 
than 80 percent; or, creatinine more than 80 milligrams per 
100 milliliters; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.  An 80 
percent evaluation is for application when there is 
persistent edema and albuminuria with BUN 40 to 80 milligrams 
per 100 milliliters, or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  A 60 percent evaluation is for 
application when there is constant albuminuria with some 
edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under diagnostic 
code 7101.  A 30 percent evaluation is for application when 
there is albumin constant or recurring with hyaline and 
granular casts or red blood cells; or transient or slight 
edema or hypertension at least 10 percent disabling under 
Diagnostic Code 7101.  

As noted above, the examiner found no generalized poor 
health, lethargy, weakness, anorexia, etc. that would 
directly relate to the veteran's genitourinary tuberculosis, 
and there was no evidence of renal dysfunction requiring 
dialysis.  The examiner noted there is no evidence in the 
laboratory results that the veteran has constant albuminuria, 
edema, hyaline and granular casts, or red blood cells.  While 
the veteran is not service connected for hypertension, he was 
diagnosed with and began taking medications for, hypertension 
in May 2001.  Evaluation of hypertension as 10 percent 
disabling under Diagnostic Code 7101 requires diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
Review of the veteran's outpatient treatment records for the 
period December 2000 through March 2004 shows 15 separate 
occasions on which the veteran's blood pressure was measured.  
The diastolic pressure was never recorded as being higher 
than 91, with the average being 82.6, and the mean being 81.  
Systolic was recorded above 160 on only one occasion; the 
average was 146.4, with a mean of 151.  There is no 
suggestion that hypertension has been caused by urinary 
tuberculosis or residuals of ureteroneocystostomy.  

The Board notes that the assignment of a particular 
diagnostic code to evaluate a disability is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the diagnosis, and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the 
Board has considered whether another rating code is more 
appropriate than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  Other appropriate rating 
codes for the genitourinary system require rating by analogy 
to the rating criteria found in 38 C.F.R. § 4.115a for 
voiding dysfunction, urinary frequency, obstructed voiding, 
or urinary tract infection.

To warrant an evaluation higher than 20 percent for voiding 
dysfunction would require the wearing of absorbent materials 
which must be changed less than 2 times per day.  The VA 
examiner specifically noted that, in his opinion, any voiding 
dysfunction that the veteran may have was not secondary to 
the veteran's urinary tract tuberculosis.  Thus a higher 
evaluation utilizing the criteria for voiding dysfunction is 
not warranted.

To warrant an evaluation higher than 20 percent for urinary 
frequency requires a daytime voiding interval of less than 
one hour, or; awakening to void five or more times per night.  
The VA examiner opined that, while the veteran may have 
experienced this, it was not secondary to his urinary tract 
tuberculosis.  A higher evaluation utilizing the criteria for 
urinary frequency is not warranted.

To warrant an evaluation higher than 20 percent for 
obstructed voiding requires urinary retention requiring 
intermittent or continuous catheterization.  There is no 
evidence of record that the veteran suffers obstructed 
voiding.  In fact, the evidence is to the contrary, that he 
has frequency, but, as noted above, this is not attributed to 
his urinary tract tuberculosis.  A higher evaluation 
utilizing the criteria for obstructed voiding is not 
warranted.

To warrant an evaluation higher than 20 percent for urinary 
tract infection requires recurrent symptomatic infection 
requiring drainage/frequent hospitalization (greater than two 
times per year), and/or requiring continuous intensive 
management.  As noted above, the veteran has had only one 
urinary tract infection since the 1960s, and the examiner is 
uncertain whether even this single infection had anything to 
do with the veteran's urinary tract tuberculosis.  A higher 
evaluation utilizing the criteria for urinary tract infection 
thus is not warranted.

As explained above, the veteran has not met the criteria for 
a rating greater than 20 percent under any of the potentially 
applicable criteria for rating genitourinary dysfunction.  
Consequently, the Board concludes that the preponderance of 
the evidence is against the claim for an increase.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2003.  

Specifically regarding VA's duty to notify, the July 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA would assist in 
obtaining on the veteran's behalf, and where the veteran was 
to send the information sought.  Additionally, the RO 
informed the veteran of the results of its rating decisions, 
and the procedural steps necessary to appeal.  The RO also 
provided a statement of the case (SOC) and six supplemental 
statements of the case (SSOCs) reporting the results of the 
RO's reviews.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs) and 
service records.  The veteran was also afforded VA medical 
examinations related to this claim.  Given the standard of 
the regulation, the Board finds that VA has no duty to inform 
or assist that was unmet.  


ORDER

An increased rating for urinary tract tuberculosis with 
residuals of a ureteroneocystostomy is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



